Citation Nr: 0518900	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  00-18 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to a total 
rating for compensation based upon individual 
unemployability.  

In November 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the November 2003 hearing before the undersigned, the 
veteran stated he wanted to submit an application to reopen 
the claim for service connection for a low back disorder.  
The veteran states that he cannot work due to both the 
service-connected right humerus fracture with shoulder and 
elbow disability (currently evaluated as 50 percent 
disabling) and the back disorder, which is not service 
connected.  

The Board finds that it must defer consideration of the 
veteran's claim for a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities for VA to consider the veteran's application to 
reopen the claim for service connection for a low back 
disorder, as such claim is inextricably intertwined with the 
claim for a total rating for compensation based upon 
individual unemployability.  See Smith (Daniel) v. Gober, 236 
F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying 
separate claims are "intimately connected," the interests 
of judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Specifically, 
if service connection for a low back disorder is granted, it 
would have a direct impact on the claim for a total rating 
for compensation based upon individual unemployability, as 
the veteran would have an additional service-connected 
disability.  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Develop and adjudicate the 
application to reopen the claim for 
service connection for a low back 
disorder, after making sure that the 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, have been met.

2.  Thereafter, readjudicate the 
veteran's claim for entitlement to a 
total rating for compensation based upon 
individual unemployability due to 
service-connected disabilities.  If the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


